Title: From Thomas Jefferson to Joseph Yznardi, Sr., [22 July 1801]
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


               
                  Dear Sir
                  Washington [July 22. 1801.]
               
               Your favor of the 17th is [just now] recieved. I am [sorry that] the state of your health is such as to require your leaving this […]. with respect to the return of our frigate we learn nothing [from] […]. we know generally that the French government hold no objection to the [passages] in the treaty proposed by the Senate [& therefore] that […] probably return with the ratification [on?] […], [& in draft?], […] […]ors […] could arrive at Paris [to any] […] [he] […]ations […] wines you were so kind as to send me, arrived here […] suffered a little [in quantity] […] not adulterated their quality which is fine. I will thank you to inform me of their amount [that I may order some] […] yourself if still in the country, […] persons as you will [have the goods?] […] you fix your attention to my […] both of which will be acceptable. […] it is possible I shall take the liberty […] to you. accept my best [wishes] for the […] for your safe & [pleasant] return, & assurances of my high […] consideration.
               
                  
                     [Th: Jefferson]
                  
               
            